DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Restriction Election
Applicants submitted a first Response to Election/Restriction on January 14, 2021 11, 2020 and a subsequent second substitute Response to Election/Restriction on February 25, 2021.  Applicants’ second substitute response supersedes the first response.  In the second substitute response, Applicants elected Species III and indicated that Claims 1-5, 7-9, and 11 read on the elected species.  Applicants’ election without traverse is also acknowledged (p. 2, first full paragraph of Applicants’ reply filed on February 25, 2021) and is made FINAL.  Dependent Claims 6 and 10 have been provisionally withdrawn from consideration being drawn to a non-elected invention. 

Status of the Claims
Claims 1-11 are pending with Claims 6 and 10 being withdrawn.  Claims 1-5, 7-9, and 11 are examined on the merits below in the U.S. non-provisional application.  

Examiner’s Note on Claim Interpretation
Applicants have elected Species III directed to Fig. 5 of the specification as described above.  As such, the embodiment of Fig. 5 shows a balancer (40) being located just above the annular rotor (51) which is different from the embodiments of 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
				main weight portion on an opposite side of a central axis of the rotary shaft from the eccentric shaft, an opposite side of the rotary shaft (Claim 1, lines 20-21 and Claim 8)
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:
	SCROLL COMPRESSOR INCUDING BUSHING MOUNTED ON ECCENTRIC SHAFT CONTAINING CYLINDRICAL AND AUXILLIARY WEIGHT PORTIONS AND BALANCER DISPOSED ABOVE ANNULAR ROTOR REMOTE FROM BACK PRESSURE CHAMBER 


Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-9, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In Regard to Claims 1 and 8 and claims dependent thereon and Claim 5
	The phrase “a balancer that rotates integrally with the rotary shaft and has a main weight portion located on an opposite side of a central axis of the rotary shaft from the eccentric shaft” (Claim 1, lines 20-22) makes the claim indefinite in that Fig. 5 shows a balancer having two same sized rectangular portions to the left side and the right side of the central axis L of the shaft so it is not understood how either the left portion or the right portion of the balancer as depicted in Fig. 5 is specifically a main weight portion (i.e., it appears balancer 40 in Fig. 5 has equal weight portions on the left side and the right side of central axis L of the shaft and the specification does not further provide other support for this limitation as it pertains to the embodiment of Fig. 5 which was elected by Applicants as described above…this is different from the balancer 40 disposed in the back pressure chamber (28) as shown in Figs. 1-4).  Additionally, the opposite side of a central axis of the rotary shaft from the eccentric shaft” when viewing Fig. 5 to then subsequently understand that the main weight portion of the balancer is located on this “opposite side” (i.e., and because the balancer rotates how can the balancer ever remain on an opposite side of the Axis L of the shaft during scroll compressor operation).  Claim 8 recites the same limitation as Claim 1 above and so is similarly rejected as Claim 1 above.  
	The element “the cylindrical portion” (3X recited, Claim 1, lines 27-29) makes the claim indefinite in that it is not understood if this is the cylindrical portion of the bushing or if this is the cylindrical portion of the boss (i.e., “cylindrical boss portion”) previously recited in Claim 1, line 12.  For purposes of examination the elements in lines 27 and 28 are interpreted as ‘the cylindrical portion of the bushing’.  Claims 5 and 8 (recited in similar locations in Claim 8 along with the recitation in Claim 8, line 36) have the same recitations of this element like Claim 1 and so is similarly rejected as Claim 1 described above.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 8-9 and 11 are rejected, as best understood in relation to the 35 U.S.C. 112 rejections above, under 35 U.S.C. 102(a)(1) as being anticipated by US2017/0082109 (Kawamura et al.; published on March 23, 2017) (KAWAMURA).    
	In reference to Claim 8, KAWAMURA discloses: 
		A scroll compressor (title, Abstract, Figs. 1-16) comprising: 
			a rotary shaft (rotary shaft 6, ¶ 0029, line 2, Fig. 1); 
			an eccentric shaft (eccentric shaft portion 6a, ¶ 0035, lines 1 and 2) that is provided at a distal end of the rotary shaft (at upper portion of 6); 
			a stationary scroll (fixed scroll 1, ¶ 0029, lines 1 and 2) that has a stationary-side base plate (1a, ¶ 0030, line 1) and a stationary-side volute wall (1b, ¶ 0030, line 2) extending from the stationary-side base plate (1a); 
			a moveable scroll (orbiting scroll 2, ¶ 0029, lines 1 and 2) that is configured to compress fluid (¶ 0028, especially line 5) by rotation of the rotary shaft (6), the movable scroll (2) including 
				a disk-shaped movable-side base plate (2a, ¶ 0031, line 1) that faces the stationary-side base plate (1a), 

			a cylindrical boss portion (boss 2c, ¶ 0031, line 7) that extends from the movable-side base plate (2a) toward the rotary shaft (6) and is arranged about a central axis of the movable-side base plate (Fig. 1); 
			a shaft supporting member (B, Examiner’s ANNOTATED Fig. 1 of KAWAMURA) that has an insertion hole in which the rotary shaft (6) is inserted, a rotary shaft bearing (C, Examiner’s ANNOTATED Fig. 1 of KAWAMURA) for supporting the rotary shaft (6) being arranged in the insertion hole; 
			a bushing (slider 5, ¶ 0037, line 5) that has a fitting hole in which the eccentric shaft (6a) is fitted; 
			a scroll bearing (G, Examiner’s ANNOTATED Fig. 1 of KAWAMURA) that is fitted to an inner circumferential surface of the boss portion (2c) and fitted to an outer circumferential surface of the bushing (5); and 
			a balancer (first balance weight 60, ¶ 0042, line 1) that rotates integrally with the rotary shaft (6) and has a main weight portion (portion D) located on an opposite side of a central axis (Axis A, Examiner’s ANNOTATED Fig. 1 of KAWAMURA) of the rotary shaft (6) from the eccentric shaft (6a), 
wherein 
			the central axis of the movable-side base plate (can be understood when viewing the position of 2a within the scroll compressor relative to Axes O and A) is located at a different position from the central axis (Axis O) of the eccentric shaft (6a),

				a cylindrical portion (slide portion 5a, ¶ 0035, last line) that is fitted to an inner circumferential surface of the scroll bearing (G), the fitting hole extending through the cylindrical portion (5a) along an axial direction of the cylindrical portion (5a), and 
				an auxiliary weight portion (E+F, Examiner’s ANNOTATED Fig. 1 of KAWAMURA) that is located on an outer side of the cylindrical portion (5a) in a radial direction, 
			the auxiliary weight portion (E+F) includes 
				a thin portion (E, Examiner’s ANNOTATED Fig. 1 of KAWAMURA) that extends from an outer circumferential surface of the cylindrical portion (5a) in a radial direction of the cylindrical portion (5a), and 
				a thick portion (F, Examiner’s ANNOTATED Fig. 1 of KAWAMURA) that is provided on an outer side of the thin portion (E) in the radial direction and has a dimension in an axial direction of the rotary shaft (6) that is greater than that of the thin portion (E), and 
			as viewed in the axial direction (up and down direction in Fig. 1) of the rotary shaft (6), the thick portion (F) is entirely located on an opposite side of a straight line (thick portion F is located below straight Line H, Examiner’s ANNOTATED Fig. 1 of KAWAMURA) including a center of the eccentric shaft (6a) and a center of the rotary shaft (6) from a center of the movable-side base plate (2a, with an axial view looking down from the top of the scroll compressor the center of the moveable scroll 2a 

    PNG
    media_image1.png
    696
    619
    media_image1.png
    Greyscale

Examiner’s ANNOTATED Fig. 1 of KAWAMURA
	
	In reference to Claim 9, KAWAMURA further discloses that at least a part of the thick portion (F, Examiner’s ANNOTATED Fig. 1 of KAWAMURA) is arranged to face an outer circumferential surface of the boss portion (2c, Fig. 1) in the radial direction of the cylindrical portion (5a), and the thin portion (E, Examiner’s ANNOTATED Fig. 1 of 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 are rejected, as best understood in relation to the 35 U.S.C. 112 issues described above, under 35 U.S.C. 103 as being unpatentable over KAWAMURA.
	In reference to Claim 1, KAWAMURA teaches: 
		A scroll compressor (title, Abstract, Figs. 1-16) comprising: 
			a rotary shaft (rotary shaft 6, ¶ 0029, line 2, Fig. 1); 

			a stationary scroll (fixed scroll 1, ¶ 0029, lines 1 and 2) that has a stationary-side base plate (1a, ¶ 0030, line 1) and a stationary-side volute wall (1b, ¶ 0030, line 2) extending from the stationary-side base plate (1a); 
			a moveable scroll (orbiting scroll 2, ¶ 0029, lines 1 and 2) that is configured to compress fluid (¶ 0028, especially line 5) by rotation of the rotary shaft (6), the movable scroll (2) including 
				a disk-shaped movable-side base plate (2a, ¶ 0031, line 1) that faces the stationary-side base plate (1a), 
				a movable-side volute wall (2b) that extends from the movable-side base plate (2a) toward the stationary-side base plate (1a) and meshes with the stationary-side volute wall (1b, ¶ 0032, lines 1-3), and 
			a cylindrical boss portion (boss 2c, ¶ 0031, line 7) that extends from the movable-side base plate (2a) toward the rotary shaft (6) and is arranged about a central axis of the movable-side base plate (Fig. 1); 
			a shaft supporting member (B, Examiner’s ANNOTATED Fig. 1 of KAWAMURA) that has an insertion hole in which the rotary shaft (6) is inserted, a rotary shaft bearing (C, Examiner’s ANNOTATED Fig. 1 of KAWAMURA) for supporting the rotary shaft (6) being arranged in the insertion hole; 
			a bushing (slider 5, ¶ 0037, line 5) that has a fitting hole in which the eccentric shaft (6a) is fitted; 

			a balancer (first balance weight 60, ¶ 0042, line 1) that rotates integrally with the rotary shaft (6) and has a main weight portion (portion D) located on an opposite side of a central axis (Axis A, Examiner’s ANNOTATED Fig. 1 of KAWAMURA) of the rotary shaft (6) from the eccentric shaft (6a), 
wherein 
			the central axis of the movable-side base plate (can be understood when viewing the position of 2a within the scroll compressor relative to Axes O and A) is located at a different position from the central axis (Axis O) of the eccentric shaft (6a),
			the bushing (5) includes
				a cylindrical portion (slide portion 5a, ¶ 0035, last line) that is fitted to an inner circumferential surface of the scroll bearing (G), the fitting hole extending through the cylindrical portion (5a) along an axial direction of the cylindrical portion (5a), and 
				an auxiliary weight portion (5b) that is located on an outer side of the cylindrical portion (5a) in a radial direction, 
			the fitting hole (of 5) is provided at a position where a moment about the eccentric shaft (6a) generated by a centrifugal force acting on the movable scroll (2) due to rotation of the rotary shaft (6) and a moment about the eccentric shaft (6a) generated by a centrifugal force acting on the auxiliary weight portion (5b) due to rotation of the rotary shaft (6) are in opposite directions (as KAWAMURA teaches the 
While KAWAMURA teaches an axial direction of the rotary shaft, a center of gravity of the bushing (of 5), a straight line (such as at least straight line H, Examiner’s ANNOTATED Fig. 1 of KAWAMURA), a center of the cylindrical portion (5a), a center of the rotary shaft (along Axis A, Examiner’s ANNOTATED Fig. 1 of KAWAMURA) as described above, KAWAMURA does not explicitly teach the limitation/relationship as recited in Claim 1 that is as viewed in an axial direction of the rotary shaft, a center of gravity of the bushing is located on a same side of a straight line including a center of the cylindrical portion and a center of the rotary shaft as a center of the eccentric shaft.  As described above KAWAMURA teaches these elements and the structures that are associate with these elements.  A person having ordinary skill in the art (PHOSITA) understands (and KAWAMURA at least partially teaches in ¶ 0002) that the arrangement of these elements/structures plays a role in the kind of orbiting motion that is realized during scroll compressor operation.  As such, the PHOSITA can further optimize/organize the spatial arrangement of a straight line, a center of gravity of the bushing, a center of the cylindrical portion, a center of the rotary shaft, a center of the eccentric shaft in a manner in relation to each other to attain a specific alternate orbiting motion result dependent on the requirements of the scroll compressor, the amount of compression needed, and the application of use of the scroll compressor (MPEP 2144.05, II, A). 

	In reference to Claim 2, while KAWAMURA teaches a center of gravity of the auxiliary weight portion a straight line a center of the cylindrical portion and a center of the rotary shaft, and a center of the eccentric shaft, KAWAMURA does not explicitly teach a relationship of as viewed in the axial direction of the rotary shaft, a center of gravity of the auxiliary weight portion is located on the same side of the straight line including the center of the cylindrical portion and the center of the rotary shaft as the center of the eccentric shaft.  As described above KAWAMURA teaches these elements and the structures that are associate with these elements.  The PHOSITA understands (and KAWAMURA at least partially teaches in ¶ 0002) that the arrangement of these elements/structures plays a role in the kind of orbiting motion that is realized during scroll compressor operation.  As such, the PHOSITA can further optimize/organize the spatial arrangement of the center of gravity of the auxiliary weight portion, the straight 
	It would be obvious to the PHOISTA before the effective filing date of the invention to utilize the center of gravity of the auxiliary weight portion, the straight line a center of the cylindrical portion, the center of the rotary shaft, and the center of the eccentric shaft elements already present within KAWAMURA’s scroll compressor and further optimize the spatial relationships of these elements one-to-another to achieve the feature of as viewed in the axial direction of the rotary shaft, a center of gravity of the auxiliary weight portion is located on the same side of the straight line including the center of the cylindrical portion and the center of the rotary shaft as the center of the eccentric shaft for the benefit of obtaining an orbiting characteristic of the orbiting scroll that allows the orbiting scroll to effectively orbit as expressly described by KAWAMURA (¶ 0002) so that the scroll compressor compresses fluid.  
	In reference to Claim 3, KAWAMURA further teaches that as viewed in the axial direction of the rotary shaft (6), the auxiliary weight portion (E+F, Examiner’s ANNOTATED Fig. 1 of KAWAMURA) is entirely located on the same side of the straight line (Line H, Examiner’s ANNOTATED Fig. 1 of KAWAMURA) including the center of the cylindrical portion (5a) and the center of the rotary shaft (Axis A) as the center of the eccentric shaft (Axis O, all located on the side of the scroll compressor below Line H).
	

		the auxiliary weight portion (E+F, Exmainer’s ANNOTATED Fig. 1 of KAWAMURA) includes 
			a thin portion (E, Examiner’s ANNOTATED Fig. 1 of KAWAMURA) that extends from an outer circumferential surface of the cylindrical portion (5a) in a radial direction of the cylindrical portion (5a), and 
				a thick portion (F, Examiner’s ANNOTATED Fig. 1 of KAWAMURA)  that is provided on an outer side of the thin portion (E) in the radial direction and has a dimension in the axial direction of the rotary shaft (6) that is greater than that of the thin portion (E), and 
			as viewed in the axial direction of the rotary shaft (6), the thick portion (E) is entirely located on the same side of the straight line (Line H) including the center of the cylindrical portion (5a) and the center of the rotary shaft (6) as the center of the eccentric shaft (6a, all located on the side of the compressor below Line H).
	In reference to Claim 5, KAWAMURA further teaches that at least a part of the thick portion (F, Examiner’s ANNOTATED Fig. 1 of KAWAMURA) is arranged to face an outer circumferential surface of the boss portion (2c) in the radial direction of the cylindrical portion (5a), and the thin portion (E, Examiner’s ANNOTATED Fig. 1 of KAWAMURA) is arranged between the scroll bearing (G) and the rotary shaft (6) in the axial direction of the rotary shaft (6). 
			

Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over KAWAMURA in view of JP4625590B2 (Higashiyama; published on February 2, 2011) (HIGASHIYAMA).
	An English translation of HIGASHIYAMA has been provided by Applicants in the information disclosure statement (IDS) filed on July 6, 2020 and the citations below are taken from this English translation.    
	In reference to Claims 7 and 11, while KAWAMURA teaches that the orbiting scroll includes an anti-rotation mechanism (Oldham ring which is described by KAWAMURA as not being illustrated, ¶ 0031, especially lines 12-14) KAWAMURA does not teach the positioning of the anti-rotation mechanism within the scroll compressor (i.e., because it is not shown in the drawings).  HIGASHIYAMA teaches a scroll compressor having an anti-rotation mechanism (21, p. 1, last (4) lines, Fig. 1) and at least a part of the thick portion is arranged on an inner side of the anti-rotation mechanism in a radial direction of the rotary shaft (as the anti-rotation mechanism 21 is at a radially outbound portion of the scroll compressor beyond the orbiting plate, when placed in KAWAMURA’s scroll compressor at a similar location, the thick portion of KAWAMURA would be on the inner side of the anti-rotation mechanism).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize the positioning location of the anti-rotation mechanism at the outer radial part of the scroll compressor as taught by HIGASHIYAMA and incorporate this positional understanding for the anti-rotation mechanism into KAWAMURA’s scroll compressor for the benefit of ensuring the anti-rotation mechanism is arranged in the scroll compressor to provide anti-rotation capability as expressly described by 

Conclusion
US2017/0082109 is applied to rejection the claims has issued as US10208750. For completeness, US10208750 has been dutifully added to the PTO-892 form.  

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/PAUL THIEDE/
Examiner, Art Unit 3746
Monday March 8, 2021

/Mary Davis/Primary Examiner, Art Unit 3746